Gaby, J. This is a bill filed by the appellant to he relieved from a part of a judgment by default against him in favor of the appellee, on the ground that he had paid money on account which was not credited to him, so that the judgment was $240.97 too much. As excuse for not defending the suit, he alleges that he was summoned to the August term; went to the court rooms on the morning of the first Monday in August, found no courts in session, and was told by various officers of the court that there would be no court until September 17th ; that he believed them, and his attorney being out of town he paid no more attention to the suit. That he did not know until the térra was over, that judgment had been taken. Equity can not give relief on such grounds. The appellee is not chargeable with the consequences of the appellant’s ignorance or negligence, and the decree dismissing the bill is affirmed. Albro v. Dayton, 28 Ill. 325. Decree affirmed.